NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                             FILED
                            FOR THE NINTH CIRCUIT                               AUG 14 2014

                                                                           MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS

SIN MUI TJHIN,                                   No. 10-72337

              Petitioner,                        Agency No. A097-369-290

  v.
                                                 ORDER
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


Before: WARDLAW and FISHER, Circuit Judges, and DAWSON, District Judge.*

       The memorandum disposition filed June 5, 2014, is amended as follows.

After the first full paragraph on page 2, insert the following new paragraph:

              Because the BIA’s decision rested on its conclusion that the
       harm suffered by Tjhin did not rise to the level of persecution, there
       was no need for the BIA to address her argument regarding the nexus
       of her harm to a protected ground. See Baghdasaryan v. Holder, 592
F.3d 1018, 1023 (9th Cir. 2010) (“An applicant alleging past
       persecution has the burden of establishing that (1) [her] treatment rises
       to the level of persecution, (2) the persecution was on account of one
       or more protected grounds; and (3) the persecution was committed by
       the government, or by forces that the government was unable or
       unwilling to control.” (emphasis added)).



       *
             The Honorable Kent J. Dawson, District Judge for the U.S. District
Court for the District of Nevada, sitting by designation.
      With the disposition thus amended, the panel has unanimously voted to deny

the petition for rehearing. Judge Wardlaw has voted to deny the petition for

rehearing en banc, and Judges Fisher and Dawson have recommended denial.

      The full court has been advised of the petition for rehearing en banc. No

active judge has requested a vote on whether to rehear the matter en banc. Fed. R.

App. P. 35.

      The petition for rehearing and rehearing en banc is DENIED. No future

petitions for rehearing or petitions for rehearing en banc will be entertained.

      IT IS SO ORDERED.